BaidwiN, J.
Section 1763 ofe th Code provides that causes shall be tried at the first term of the court after they are commenced, unless reasonable cause for a continuance be shown. By an act of the legislature, approved March 22nd, 1858, and in force at the time this appeal was taken and judgment rendered, the above named section was so amended, that causes should be tried at the second term after they were commenced. It is claimed by the appellee, that this provision of the Code applied solely to causes commenced originally in the District Court; that causes brought to the District Court by appeal were not within the meaning of this section, but of that class of cases that should be tried when reached, as provided by section 2340 of the Code.
When an appeal is properly taken from the judgment of a justice, all of the original papers, with the transcript of the docket entries of the justice, are to be filed with the Clerk of the District Court. When so filed “the cause will be deemed in the District Court.” Sections 2336,2337. And when in the District Court, it is a cause for trial, in its order, the same as though commenced originally in such court. *408Tbe jurisdiction, of tbe District Court oyer appeal causes commences when tbe transcript is thus filed, and it makes no difference bow long tbe judgment was rendered before tbe transcript was filed, tbe parties could not be forced to trial under tbe amendatory act until tbe second term after sucb jurisdiction began. We tbink that an appeal from a justice of tbe peace is a cause for trial tbe same as causes originally commenced in tbe District Court, and that under tbe law as in force when this motion was made, tbe court should h aye continued tbe cause, until tbe next term, as asked by defendants.
Judgment reversed.